DETAILED ACTION
This office action is in response to the amendment filed 6/24/2022.
Currently, claims 1 and 3-11 are pending. Claims 2 and 12-20 have been canceled.

Drawings
The drawings were received on 6/24/2022.  These drawings are acceptable.

Claim Objections
Claims 1, 9 and 11 are objected to because of the following informalities:
Claim 1 recites the limitation “a supporting liner positioned between the porous insulating layer and the substrate, between the two side segments of the covering liner and the porous insulating layer”. This reads as if it is describing a single location. However, in light of the disclosure, it is clear that this is meant to describe two different locations. The Examiner recommends the following amendment to overcome the objection: “a supporting liner positioned between the porous insulating layer and the substrate, and also between the two side segments of the covering liner and the porous insulating layer”.
Claim 9 recites the limitation “a first barrier layer positioned between the two side segments of the covering liner and the first conductive feature and between the first conductive feature and the substrate”. This is a similar issue as claim 1. The Examiner recommends the following amendment to overcome the objection: “a first barrier layer positioned between the two side segments of the covering liner and the first conductive feature, and also between the first conductive feature and the substrate”.
Claim 11 recites the limitation “wherein bottommost points of the two side segments of the covering liner is at a vertical level lower than a bottom surface of the porous insulating layer”. Because “points” is plural, “are” should be used instead of “is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a covering liner comprising two top segments and two side segments”. As noted in the previous office action, the covering liner is in fact one continuous layer. It would be clear enough to distinguish a top segment from a side segment. However, it is not clear how a first side segment is distinguished from a second side segment, and how a first top segment is distinguished from a second top segment. In other words, it is unclear where a first segment ends and a second segment begins. 
It is understood that Applicant intends to claim the structure as shown in e.g. FIG. 10. Thus, the Examiner suggests the following amendment to overcome the rejection: “a covering liner comprising two top segments and two side segments when viewed in cross section”.
Claims 3-11 recite the same limitation via dependency.
Additionally, claim 3 recites the limitation “supporting liners”. It does not invoke an established antecedent basis, and is presented as plural. Thus, it is not clear whether this refers to the supporting liner of claim 1, or some other supporting liners. The Examiner suggests the following amendment to overcome the rejection: “the supporting liner”.

Response to Arguments
Applicant’s arguments, see pp. 7-9, filed 6/24/2022, with respect to the rejections under 35 U.S.C. 102 and 103, have been fully considered and are persuasive.  The prior art rejections of claims 1 and 3-11 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896